Title: From Alexander Hamilton to Caleb Swan, 26 April 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. April 26th. 1800
          
          I have just received your letter of the twenty fourth instant.
          The new mode of negotiation in the disbursement of public money is matter of Executive arrangement. It is therefore clearly within the Executive Competency to alter the mode where To alter the mode is therefore clearly within the Competency of the Executive. It might have been a question with the persons who took the Bills whether they would receive them from any person who was not the Payee, but the Government being satisfied that the money has been received and applied to the payment of the troops, can not hesitate in answering the Bills when presented—If you deem my sanction necessary in the case you have it, and should you think it necessary to receive authority from the S of War I trust he will give it without hesitation—
          C. Swan Esr.
        